Title: To George Washington from Hanburys & Lloyd, 24 March 1774
From: Hanburys & Lloyd
To: Washington, George

 
George Washington 
Exr of John Park CustisLondon 24 March 1774 
Thy favor of 4 Novemr is now before us the Bills thou mention’d to have drawn on us in favor of John Page vizt for £160 & £140 have appear’d & are duly accepted, thou omittedst mentioning in the Bills their being drawn as Exr to John Park Custis they will be plac’d to the debit of that Accot in due course We observe it was thy intention to have favor’d us with 10 Hogsheads of the Estates Crop last year but wast prevented by a mistake of thy Manager—We have ⟨mutilated Capt.⟩ Esten in the Hanbury for the accommodation of our friends & hope to partake of thy consignments by his return thou mayst depend no care shall be wanting to make the most of everything entrusted to us—the prices of Tobacco for exportation are from 1⅞ to 3½d. ⅌ lb. & from 8½ to 11d. for home consumption according to the quality. the very finest will produce something more & we think the market is rather advancing—we are now balancing the Accots of Osgood Hanbury & Co. to 1 Jany last from that time the Business will be continued under the present Firm—We herewith inclose the Accot Currt with John Park Custis which we hope thou wilt find right if otherwise please to point out the Error & it shall be rectified we are sorry to find our not sending it sooner has been attended with some inconveniency but beg leave to assure thee it shall not be the case for the future. wishing thee Health & Happi⟨ness⟩ we remain with respect thy assured friends

Hanburys & Lloyd

